                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
                                                                  DATE FILED: I ( { IS { (C,
 JOHN TSISMENTZOGLOU,

                             Plaintiff,
                                                               No. 18-CV-9664 (RA)
                        V.
                                                                       ORDER
 MILOS ESTIATORIO INC., et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff John Tsismentzoglou filed this action on October 19, 2018. Plaintiff subsequently

filed a First Amended Complaint on August 2, 2019, and a Second Amended Complaint on August

5, 2019. On September 6, 2019, Defendants moved to dismiss. On September 23, 2019, the Court

instructed Plaintiff to file any opposition papers to Defendants' motion no later than September

27, 2019. Plaintiff did not file any response. On October 22, 2019, the Court ordered Plaintiff to

file, by October 29, 2019, either a response to Defendants' motion or a letter indicating that he

does not intend to file a response. The Court informed Plaintiff that if he did not respond to its

October 22nd Order, either by responding to Defendants' motion to dismiss or by submitting a

letter indicating that he does not intend to do so, the Court may dismiss this action for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41 (b ). Plaintiff did not file any response to

the Court's October 22nd Order. On November 4, 2019, the Court again informed Plaintiff that if

he did not file a response to its October 22nd Order, by November 11, 2019, it would dismiss this

action for failure to prosecute pursuant to Rule 41(b). As of today's date, Plaintiff has not

responded to the Court's October 22nd order, nor has he otherwise indicated that he intends to

pursue this action.
         Rule 4l(b) of the Federal Rules of Civil Procedure provides that a district court may

dismiss an action if "the plaintiff fails to prosecute or otherwise comply with [the] rules or a court

order." Fed. R. Civ. P. 41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014).

Under Rule 41 (b ), a district court may dismiss an action sua sponte for failure to prosecute after

notifying the plaintiff. LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001).

Because the Court has not received any response from Plaintiff, including any indication that he

intends to pursue this case, the instant action is dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41(b). The Clerk of Court is respectfully directed to terminate all pending

motions and close the case.

SO ORDERED.

Dated:     November 18, 2019
           New York, New York                      Ro e Abrams
                                                   United States District Judge




                                                      2
